DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
NOTE: Regarding claim 1, the claim doesn’t explicitly state as to what “geometrical patter” means which could be interpreted to mean a “complex pattern of multiple lines”; “a circle” or “a line” could also be interpreted to mean “geometrical patter”; Circle could also be interpreted to mean a line (a line that is not straight). The term “deformed” is relative term which could be interpreted to mean any shape other than what is expected/norm; for example, a straight line could be considered “deformed” if the expected shape is a curved line.

Allowable Subject Matter
Claims 3-13 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Penenberg et al. (Pub. No. US 20140378828) in view of Simon (Patent No. US 6,470,207) and 
Regarding claim 1, Penenberg teaches a deformed digital dimensioned grid selected from the group consisting of multiple lines (a geometrical pattern or complex pattern of lines or geometries), a number (“35” in fig. 7A) and a letter (fig. 7A such as “L”) corresponding to a surgical variable configured to be superimposed on an intra-operative anatomical image, wherein the deformed digital dimensioned grid matches a quantitative warp (rotation/alignment) amount within an intra operative anatomical image [Abstract; fig. 5 unit 502, fig. 7A unit 712, 715 and related description; Para. 28 “Using the grid 502, the image orientation can be verified and adjusted. For example, the image 500 can be rotated by any degree, flipped, inverted, or otherwise adjusted, and processed further as discussed below”;  Para. 31 “Gridlines 502 may be displayed on the image frame 204 as a guide for proper alignment”. Since the term “deformed” is a relative term and the claim does not explicitly state what deformed grid is/means, examiner interpreted it to mean just a grid. Examiner also interpreted the gird lines in figures, mentioned above, to be complex and geometries”].  
However, Penenbereg doesn’t explicitly teach a calibration array selected from the group consisting of a line and a shape matching an anatomical feature. 
Simon teaches a calibration array (calibration markers) selected from the group consisting of a line/shape matching an anatomical feature [Col. 7 lines 2-6 “Calibration markers 111 are rigidly arranged in predetermined patterns in one or more planes in the path of the x-rays and are visible in the recorded images”; Col. 18 lines 17-25 “Computer 120 uses these points to define a line 1602 in the image, or more generally, the computer defines plane 1603 (shown in FIG. 16B) to include the two points and the linear projections of these two points dictated by the calibration transformation. More intuitively, a first order approximation of plane 1603 can be thought of as the plane passing through the two points perpendicular to the image plane”] and Simon further teaches warp/distortion in the image is caused by electromagnetic force/field [Col. 6 lines 34-43, fig. 2, 14 and related description].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Penenbereg the ability to incorporate calibration array selected from the group consisting of a line/shape matching an anatomical feature as taught by Simon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Penenbereg in view of Simon all claim limitation as stated above. Furthermore, Simon teaches wherein the calibration array is attached to an image intensifier (camera) of a C arm of an imaging system [fig. 1 unit 103, 111 and related description].






Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.

/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666